United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Greensboro, NC,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 19-1086
Issued: April 7, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On April 15, 2019 appellant filed a timely appeal from a December 14, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned the appeal Docket No. 19-1086.
On November 1, 2018 appellant, then a 56-year-old mail handler, filed an occupational
disease claim (Form CA-2) for a left ankle injury that she attributed to wear and tear from standing
long hours on concrete floors. She noted that her original visit to her physician on September 18,
2017 was for a possible rupture of the Achilles tendon. Appellant has a previously accepted
occupational disease claim for rupture of the left Achilles tendon, contracture of the left tendon
sheath, left lateral epicondylitis, bilateral plantar fibromatosis, left cyst of bone, and other bilateral
congenital deformities of the feet. OWCP assigned that claim OWCP File No. xxxxxx042.
By decision dated December 14, 2018, OWCP denied appellant’s claim, finding that she
had not established exposure to the claimed work factor(s) because she had not replied to the
questionnaire contained in its November 9, 2018 development letter. It concluded, therefore, that
the requirements has not been met to establish an injury as defined by FECA.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when

correct adjudication of the issues depends on frequent cross-referencing between files. 1 If a new
injury case is reported for an employee who previously filed an injury claim for a similar condition
or the same part of the body, combining of the files is required.2
The present claim, File No. xxxxxx785 alleges a left ankle injury. OWCP previously
accepted several left lower extremity conditions as work related under File No. xxxxxx042. File
No. xxxxxx042, however, has not been administratively combined with the present file, and the
present file does not contain prior relevant evidence contained in OWCP File No. xxxxxx042. As
such, the Board is unable to review the prior factual and medical evidence relating to appellant ’s
accepted conditions under OWCP File No. xxxxxx042, which relate to similar conditions and the
same bodily member that is contested in the present claim.
For a full and fair adjudication, the case must be returned to OWCP to administrative ly
combine the current case record, File No. xxxxxx785, with File No. xxxxxx042. 3 Following this
and other such further development as it deems necessary, OWCP shall issue a de novo decision.
IT IS HEREBY ORDERED THAT the December 14, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: April 7, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board
Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board
Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
2

Id.; L.G., Docket No. 18-1676 (issued August 22, 2019); D.L., Docket No. 17-1588 (issued January 28, 2019);
K.T., Docket No. 17-0432 (issued August 17, 2018).
3

K.T., id.

2

